 YORK COCA-COLA BOTTLING WORKS, INCORPORATED147York Coca-ColaBottlingWorks,Incorporated 1andInternationalUnion of United Brewery,Flour,Cereal,Soft Drink & Distill-eryWorkers of America,AFL-CIO,Petitioner.CaseNo.4-RC-3410.October 05, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Samoff,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed 2Upon the entire record in this case, the Board 9 finds :1.The Petitioner seeks to represent a unit of production, main-tenance, and warehouse employees, driver-salesmen, and helpers at thesoft drink bottling plant of York Coca-Cola Bottling Works, In-corporated,4 in York, Pennsylvania.The Employer contends thatits operations do not meet the Board's current jurisdictional standardsand_that.the petition should, therefore, be dismissed.The Petitionertakes the position that York and 13 other corporations, which areengaged in identical operations, constitute a single employer forjurisdictional purposes, and that jurisdiction should be assertedherein on the basis of the total volume of interstate operations of theallegedly integrated enterprise.'York is 1 of 14 separate corporations 6 which are managed by Coca-Cola Bottling Company General Office,' a partnership with its officein Richmond, Virginia.All the corporations were incorporated inthe State of Virginia, except Lima Coca-Cola Bottling Works, Inc.,which was incorporated under the laws of the State of Ohio.Eachcorporation holds a subfranchise from the Coca-Cola Bottling Com-pany (Thomas), Inc., of Chattanooga, Tennessee.'The Employer's name appears as corrected at the hearing.In view of the paramount authority of the National Labor Relations Board over StateBoard proceedings,the Employer'smotion to continue this hearing indefinitely pendingdisposition of the Petitioner's petition filed with the Pennsylvania Labor Relations Boardwas properly denied by the- hearing-officer.Guss V. Utah Labor Relations Board,353 U.. S. 1.3Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Leedom and Members Murdock and Jenkins].Herein referred to as the Employer or as York.In view of our conclusion herein, we make no determination as to the other contentionsof the Petitioner concerning the computation of York's sales."The 13 other corporations are Chambersburg Coca-Cola Bottling Works,Inc., Chambers-burg, Pa. ;Charlottesville Coca-Cola Bottling Works,Inc.,' Charlottesville,Va. ; CumberlandCoca-Cola Bottling Works, Inc.,Cumberland,Md.; Fairmont Coca-Cola Bottling .Works,Inc.,Fairmont,W. Va. ; HagerstownCoca-Cola Bottling Works, Inc.,Hagerstown, Md. ;Harrisonburg Coca-Cola Bottling Works,Inc.,Harrisonburg, Va.'; Lewistown Coca-ColaBottlingWorks, Inc.,Lewistown,Pa. ; Lima Coca-Cola Bottling Works, Inc.,Lima, Ohio ;Oakland Coca-Cola Bottling Works, Inc., Oakland,Md. ; Romney Coca-Cola Bottling Works,Inc.,Romney,W. Va. ; Staunton Coca-Cola Bottling Works, Inc., Staunton,Va. f Williams-portCoca-ColaBottlingWorks, Inc.,Williamsport,Pa. ; andWinchesterCoca-ColaBottlingWorks,Inc.,Winchester,Va.Each of the 14 corporations operates a single plant.4Hereinafter referred to as the partnership.119 NLRB No. 23. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll the corporations have officers, directors, and shareholders incommon.W. L. Sams and Wynwood Littlefield, Jr., are presidentand secretary-treasurer, respectively, of all 14 corporations and arethe only officers of all except York where, within the past year or two,Sams' son-in-law was elected to the office of vice president. Sams andLittlefield, together with Sams' wife or daughter, are the directorsof York and 9 others, and, in the remaining 4, Sams and his daughterand either, his wife or son-in-law are the directors.Sams, himself,is a majority stockholder in 11 of the corporations, and in the re-maining 3, including York, his holdings and those of his wife and/orhis daughter. represent, the majority interest.It thus is clear thatall these corporations are within the control of a single family.It further appears that in practice Sams exercises substantial con-trol over the operations of the 14 corporations. Sams and Littlefieldcomprise the managing partnership, whose purpose, according toMr. Littlefield's testimony, is to handle the purchasing, managing, andbookkeeping for- various Coca-Cola bottling plants.The partnershipis appointed for this purpose annually by the shareholders''meetingof each of the 14 corporations.All its expenses, including the salariesof the partners, are prorated among the corporations on the basis ofthe number of cases of carbonated beverages sold by each plant.' Allbooks and financial records, including all tax and payroll records,'of each. corporation are maintained by Littlefield at the partnership'soffice in Richmond, and it is from this office that Sams and Littlefieldperform their other functions as officers of the various corporations,as described below.'Each plant is under the supervision of a local ' manager, who ishired and may be discharged by Sams. The managers are paid fromthe Richmond office on a monthly salary plus a percentage of the netannual profits of their respective plants.They apparently are directlyresponsible to Sams, and they send daily reports to the Richmondoffice.Managers are not usually transferred among the plants, butthere have been changes from smaller to larger plants in the past.There are held annual meetings of managers which are said to be in thenature of an association meeting. Sams selects topics and requests thatthe managers choose from among those submitted to them and. leadmeetings on the topics selected.Merchandising was discussed at thelast annual meeting, and the.managers'then adopted any of the sug-gested means of increasing sales that they wished, pursuant to an-thority to actin this manner given by Sams..Each corporation is a separate legal entity and operates inde-.peiidently of the others.Separate books and financial records aremail tained, all taxes are paid separately, and each owns its own plant,Althoughthe local payrolls are prepared and paid locally,except managers,the. recordsare sentto and maintained in Richmond. YORK COCA-COLA BOTTLING WORKS, INCORPORATED149equipment, and inventories.An account is maintained in a local bankin the name of the corporation in which the manager makes deposits.However, withdrawals from those accounts can be made only uponsignature of Sams and Littlefield or, in the case of York; of the vice.president.The local manager determines what supplies and equipment are-needed, sends orders for such material to the Richmond office,' andSams places the orders with suppliers in the name of the' individualcorporation.The materials are shipped and billed to the corpora=tion, which verifies the invoices and forwards them to Richmond forpayment. This same procedure is also generally applicable to advertis-ing.Although it appears that a manager may have authority toindicate the supplier from which a purchase is to be made, Little-field testified that Sams secures all, quotations of prices for the variousitems- used as such information becomes necessary.Sams also securesall quotations for and places all insurance carried by each. corpora-.tion, including a single group-insurance plan- which covers all em-ployees of the 14 corporations.All group-insurance records are main-.twined in the Richmond office, and those records comprise the onlypersonnel records maintained by any of the corporations.Although Littlefield testified that the localmanagershave fullauthority, within reasonable overall limits, in the operation of theirplants,including authority to hire, discharge, promote, andtransferemployees, to determine vacation and other benefits,10andto expendfunds, he, further testified that Samsexercisesa "sort of veto control'.'and stated. that this veto power would extend to the employment of anumber of personswhich to Sams appeared to beexcessive.Littlefieldalso stated that the number of employees necessary, for, the operationof each plantis decided by the board of directors or by the officersbased on theplant's volume of business.Since,as noted above, all14 corporationsare controlledby Samsand a member of his imme-diate family or Littlefieldas directors,and sinceSams and Littlefieldcomprisethe sole officers of all except York, itappearsthat for allpractical purposesit isSams,himself, whodetermines the size of theemployeecomplementat each plant.The managerhas authority togrant small wage increasesto individual hourly paid employees, butsuch decisionswould for the most part be discussed with Sams first.A manager. could notgrant a wage increase sufficient to increase the9 This procedure does not apply to Coca-Cola sirup, which 'is ordered directly by themanager from the direct franchise holder, which in the case of York is Coca-Cola BottlingCompany(Thomas),Inc.The franchise holder places the order with the Coca-Cola sirupplant for shipment to the corporation.Payment is by sight draft on the local bank.10Although job descriptions and vacations are determined locally, they are substantiallythe same at all plants. The fact that there is no employee interchange among the plants,that there is no common seniority policy, that an employee discharged by one corporationmay be employed and retained by another, and that wages vary according to the locationare outweighed by other factors indicating common control of the operations of the variouscorporations. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDratio of direct labor costs, even if he felt this were warranted, withoutdiscussing it with Sams and justifying his position in order to secureSams' approval."It is clear from the foregoing that Sams owns or controls a substan-tial interest in each of the 14 corporations; that all activities, includingthe handling of labor relations,12are underhis active administrationand control; and that in practice all the corporations are operated-aspart of a single integrated enterprise.Accordingly, we find, contraryto the Employer's contention, that the 14 corporations constitute asingle employer for the purpose of determining jurisdiction.13Since the total interstate purchases of all plants during the year1956 exceeded $500,000, and the total sales in States other than thosein which the respective plants are located exceeded $50,000, the Board'sjurisdictional standards have been met."We find, therefore, that theEmployer is engaged in commerce within the meaning of the Act andthat it will effectuate the purposes of the Act to assert jurisdiction.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.In agreement with the stipulation of the parties, we find that allproduction, maintenance, and warehouse employees,driver-salesmen,and helpers employed by York Coca-Cola Bottling Works, Incorpo-rated, at York, Pennsylvania, excluding executive, administrative, andoffice clerical employees, guards, college students employed temporarilyduring school vacations, and all supervisors15asdefined in the Act,constitute an appropriate unit for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act.tText of Direction of Election omitted from publication.]11 Sams' close personal supervision of the plants is also indicatedby the factthat, inaddition to the daily report of the managers, Sams personally visits each of the 14 corpora-tions at least 4 times each year.These visits are often unannounced.York's managertestified that Sams has been at the plant in the morning before the manager had arrived,in order to check on what the manager was doing and what time he reported to work.12With respect to labor relations, testimony indicates that overall policy is establishedby Sams and that while local labor relations and personnel matters are within the domainof the local manager,they are subject to such overall policies.IsOrkin Exterminating Company, Inc. (of Kentucky),115 NLRB 622, See alsoRoanokeRailway and Electric Company et al.,117 NLRB 1775. The case ofAmerican FurnitureCompany, Inc.of ElPaso,116 NLRB 1496,relied upon by the Employer in its brief, isdistinguishable on the facts.14The T. H. Rogers Lumber Company,117 NLRB 1732.15The Petitioner contends that three"route supervisors," who are also referred to asroute foremen, should be excluded as supervisors.The Employer takes the position thatthey are not supervisors as definedin the Act.From the portion of the transcript of thehearing before the Pennsylvania Labor Relations Board which was included in the recordherein by stipulation of the parties, it appears that the disputed employees have repri-manded employees and effectively recommend hiring and firing.We therefore find thatthe "route supervisors"are supervisors within the meaning of the Act and exclude themfrom the unit.